ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-325, concluding that JOHN L. WEICHSEL of HACKENSACK, who was admitted to the bar of this State in 1972, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a)(failure to safeguard funds), RPC 1.15(d)(failure to comply with recordkeeping requirements of Rule 1:21-6), RPC 5.3(a)(b)(e)(failure to supervise nonlawyer employee), and RPC 8.1(a)(knowingly making a false statement of *142material fact in connection with a disciplinary matter), and good cause appearing;
It is ORDERED that JOHN L. WEICHSEL is suspended from the practice of law for a period of three months, effective December 16, 2016, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.